DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
1.	This office action is in response to applicant's Arguments/ Remarks filed on 09/28/2022. Claims 1-4, 6-11, 13, 14, and new claims 21-24 are pending, and claims 5, 12 and 15-20 are  cancelled. 

Response to Arguments
2.	Applicant's arguments filed 09/16/2022 have been fully considered but they are not persuasive.
Regarding the amended claim 1, applicant argues that the combination of Osmanski and Interdanato does not disclose the ring is comprised of a resilient material such that inner surfaces of the ring may be compressed together when squeezed and the ring may return to an original shape when released; wherein when inner surfaces of the ring are compressed together, a distance between opposing outer surfaces of the ring is within a range of approximately 1 mm to approximately 10 mm; and wherein the ring is secured substantially orthogonally to a plane of the anchor defined by the anchor's height and width. A person skilled in the art would not have combined the teachings of Osmanski with those of Interdanato because  “Osmanski teaches only that the ring 120 must be made of a rigid material in order to meet the 0.907 strength requirement. Osmanski is completely silent as to whether the ring 120 would be strong enough to meet the 0.907 strength requirement if it were made of resilient material. 
Nevertheless, Interdanato discloses a ring is sized to receive a finger of a user (figure 4, a finger loop), and the ring is comprised of a resilient material such that inner surfaces of the ring may be compressed together when squeezed and the ring may return to an original shape when released (paragraph 0043).
Applicant also argues that the combination of Osmanski  and Interdanato does not disclose wherein the ring is secured substantially orthogonally to a plane of the anchor defined by the anchor's height and width. “The examiner assertion that the ring is secured substantially orthogonally to a plane of the anchor defined by the anchor's height and width (see figure 4, the ring 124) is incorrect. Osmanski's ring 124 in FIG. 4 is substantially parallel (emphasis added) to the plane defined by the height and width of the apparatus 100, which is analogous to the Applicant's anchor 210. Therefore, Osmanski does not teach or suggest that the ring 124 is orthogonal to the plane of apparatus 100.”  However, the examiner respectfully disagrees. Osmanski et al discloses “… unit 124 is ideally a ring made of a rigid material, such as metal or plastic, connected to loop 102 and accommodates a further connection to the user, surface anchoring, or structure anchoring. The ring could be any desired size, composition, and type that fits around the width of loop 102” (paragraph 0053). Since Osmanski et al teaches the ring could be any desired size, composition, and type that fits around the width of loop 102, when  the ring 124 is laid/arranged upwards or downwards, it would have been obvious to one ordinary skill in the art that the ring 124 is secured substantially orthogonally to the plane of apparatus 100. Thus, Osmanski et al clearly teaches the argued claim limitation. 
Therefore, the combination of Osmanski and Interdanato references clearly teaches the argued claim limitation. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claims 1-4 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmanski et al (U.S. patent Pub. # 2018/0294830 A1) in view of Interdanato (U.S. patent Pub. # 2010/0222118 A1).
Regarding claim 1, Osmanski et al discloses a ring attachment for a mobile device assembly (figures 1 and 4- 5,  a ring  124  and an apparatus 100; paragraphs 0049 and 0053), the mobile device assembly including a mobile device and a mobile device case (figures 4-5, a mobile device 132 and a case 134; paragraph 0049), the mobile device case having sidewalls defining an inner cavity sized to receive the mobile device therein (figures 4- 5,  an interior surface 135; paragraphs 0049 and 0054), the ring attachment comprising: an anchor having a height, width and thickness (figures 1 and 4-5, an apparatus 100; paragraphs 0042 and 0052, the apparatus 100 is square or rectangular shape), wherein: the height and the width are sized to fit within the inner cavity (paragraphs 0049 and 0052, “..the apparatus 100 is placed in-between the back surface 136 of mobile device 132 and the interior surface 135 of case 132”) and the thickness is sized to fit between the inner cavity of the mobile device case and a back surface of the mobile device when the mobile device is secured within the inner cavity (paragraphs 0042,0049 and 0052, “..apparatus 100 is thin enough to allow it to be placed between the back of a mobile device and a device case or housing”); and a ring secured to the anchor (see figure 4, a ring 124 is secured to the anchor(I.e., the apparatus 100)); and  wherein the ring is secured substantially orthogonally to a plane of the anchor defined by the anchor’s height and width (figure 4, the ring 124, when  the ring 124 is laid/ arranged upwards or downwards, obviously, the ring 124 is secured substantially orthogonally to the plane of apparatus 100; paragraph 0053). Although Osmanski et al does not explicitly disclose wherein when inner surfaces of the ring are compressed together, a distance between opposing outer surfaces of the ring is within a range of approximately 1 mm to approximately 10 mm, Osmanski et al discloses “...a ring can be made of plastic …ring could be any desired size” (paragraph 0053). Since Osmanski et al teaches the ring 124 can be made of plastic and the ring 124 can be any desired size, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the ring of Osmanski et al compressible and a distance between opposing outer surfaces of the ring is within a range of approximately 1 mm to approximately 10 mm by choice of design preference in order to enhance flexibility the ring.
Osmanski et al does not explicitly disclose wherein: the ring is sized to receive a finger of a user, and the ring is comprised of a resilient material such that inner surfaces of the ring may be compressed together when squeezed and the ring may return to an original shape when released.  
Interdanato discloses a ring is sized to receive a finger of a user (figure 4, a finger loop), and the ring is comprised of a resilient material such that inner surfaces of the ring may be compressed together when squeezed and the ring may return to an original shape when released (paragraph 0043).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify the loop in the mobile case   of Osmanski et al in view of the teachings of Interdanato, such that the ring/loop could be comprised/included a resilient material in order enhance the flexibility of the ring/loop and allow to a user conveniently to insert a finger to the ring/loop.

Regarding claim 2, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the height of the anchor ranges between approximately 0.5 inches to approximately 5 inches (paragraph 0052, the height of the anchor (i.e., the apparatus 100) would be ½ the length of the device 132 (i.e., 12.4 /2 cm or 2.44 inches)). 

Regarding claim 3, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the width of the anchor ranges between approximately 0.5 inches to approximately 3 inches (paragraph 0052, the width of the anchor (i.e., the apparatus 100) would be ½ the width of the device 132 (i.e., 6.35 /2 cm or 1.25 inches)).  

Regarding claim 4, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the anchor is substantially flat with a compressible thickness (see figure 1 and 4, the apparatus 100, paragraphs 00042 and 0052, the apparatus 100 can have different thickness). 

Regarding claim 7, Osmanski et al in view of Interdanato discloses the apparatus of claim 6. Osmanski et al discloses wherein the aperture is located at a bottom edge of the mobile device case (see figures 4-5, the aperture (i.e., the interior surface 135) of the mobile device case).  

Regarding claim 8, Osmanski et al in view of Interdanato discloses the apparatus of claim 6. Osmanski et al discloses wherein the aperture is sized to receive a charging connector for the mobile device therethrough (paragraph 0051, “…cable connection port 126 while apparatus 100 is attached to the device 132 and case 134).  

Regarding claim 9, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein, when the ring is uncompressed, the ring is substantially circular (see figure 4, ring 124; paragraph 0053). Although Osmanski et al does not explicitly disclose the ring has an inner diameter between approximately 1 cm to approximately 3 cm, Osmanski et al discloses “…ring could be any desired size” (paragraph 0053). Since Osmanski et al teaches the ring 124 can be any desired size, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make an inner diameter of the ring to have between approximately 1 cm to approximately 3 cm by design preference. 

Regarding claim 10, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the ring is attached to the anchor through a loop secured to the anchor (see figure 4, the ring 124 is attached to the anchor (i.e. the apparatus 100) through a loop (i.e., loop 102)).  

Regarding claim 11, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the ring attachment is capable of being removed non-destructively from the mobile device-mobile device case assembly and redeployed in a second mobile device-mobile device case assembly (paragraph 0049, “…the apparatus 100 to removably adhere to the device 132”).  

4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmanski et al (U.S. patent Pub. # 2018/0294830 A1) in view of Interdanato (U.S. patent Pub. # 2010/0222118 A1) further in view of Brousseau (U.S. patent Pub. # 2018/0271265 A1).
Regarding claim 6, Osmanski et al in view of Interdanato discloses the apparatus of claim 1. Osmanski et al discloses wherein the ring fits through an aperture in the mobile device case when aperture is compressed (se figures 4-5,the ring 124 fits through an aperture in the mobile device case; paragraph 0053). 
Osmanski et al in view of Interdanato does not disclose an outside diameter of the ring is larger than a length of the aperture when the ring is released. 
Brousseau a ring fits through an aperture in a mobile device case when aperture is compressed (see figure 1,a  loop 10; paragraph 0067-0068, the ring (i.e., the loop 10) fits through an aperture (i.e., an opening) in the protective case 25h)) and an outside diameter of the ring is larger than a length of the aperture when the ring is released (figure 1, the  loop 10, an outside diameter of the ring (i.e., the loop 10) is larger than a length of an aperture(i.e., an opening in the protective case 25h); paragraphs 0067-0068; “… the bottom end of the loop 10 passes through an opening in the protective case 25h, and hangs loose… strap 10s is made from a material flexible enough, and thin enough to seamlessly integrate a handheld device and/or be squeezed in-between two parts”).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to use the teachings of Brousseau into the mobile case of Osmanski et al in view of  Interdanato, such that an outside diameter of the ring could be implemented larger than a length of an aperture of the mobile case when the ring is released in order to allow a user to slip a finger into the ring to quickly secure the device as taught by Brousseau (paragraph 0087).

5.	Claims 13-14 and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osmanski et al (U.S. patent Pub. # 2018/0294830 A1) in view of Brousseau (U.S. patent Pub. # 2018/0271265 A1).
Regarding claim 13, Osmanski et al disclose a mobile device assembly (figures 1 and 4- 5,  a ring  124  and an apparatus 100; paragraphs 0049 and 0053) comprising: a mobile device having a first bottom edge and a first top edge  (figure 4, a first bottom edge (i.e., a left side of a mobile device 132)  and a first top edge (i.e., a right side of the mobile device 132); paragraph 0049); a mobile device case having a second bottom edge and a second top edge (figure 4, a second bottom edge (i.e., a left  side of a mobile device case 134)  and a second top edge (i.e., a right  side of the mobile device case 134); paragraph 0049), wherein the second bottom edge of the mobile device case aligns with the mobile device first bottom edge when the mobile device is encased in the mobile device case (see figure 5, the mobile device 132 is encased within the  mobile device case 134; paragraph 0049), and wherein the second bottom edge of the mobile device case includes an aperture (see figures 4-5, an aperture on the left side of the mobile device case 134); and a ring attachment comprising substantially circular ring connected to an anchor  is sandwiched between the mobile device and the mobile device case (figures 4-5,  a ring attachment  (i.e., a loop 102); paragraph 0049,  the ring attachment (i.e., the loop 102) comprising substantially circular ring (i.e., a user connection means 124) connected to an anchor ( i.e., an apparatus 100) is sandwiched between the mobile device(i.e., the mobile device 132) and the mobile device case (i.e., the mobile device case 134); paragraph 0049), and wherein the connector traverses the aperture of the second bottom edge of the mobile device case (see figures 4-5, the loop 102), and wherein the anchor has a height, width, and thickness (see figures 1 and 4, the apparatus 100 has a height, width, and thickness; paragraphs 0049 and 0052), wherein the height and the width are sized to fit within the inner cavity  (paragraphs 0049 and 0052, “..the apparatus 100 is placed in-between the back surface 136 of mobile device 132 and the interior surface 135 of case 132”), and the thickness is sized to fit between the inner cavity of the mobile device case and a back of the mobile device when the mobile device is secured within the inner cavity (paragraphs 0042,0049 and 0052, “..apparatus 100 is thin enough to allow it to be placed between the back of a mobile device and a device case or housing”); the substantially circular ring is substantially orthogonal to a plane of the anchor defined by the anchor’s height and width (figure 4, when the circular ring 124 rotates up or down, the circular ring 124 is substantially orthogonal to a plane of the anchor(i.e.  the apparatus 100 )). Although Osmanski et al does not explicitly disclose the substantially circular ring is sized to receive a finger of a user; wherein the substantially circular ring is comprised of a resilient material such that inner surfaces of the ring may be compressed together when squeezed and the ring may return to an original shape when released; and  wherein when inner surfaces of the ring are compressed together, a distance between opposing outer surfaces of the ring is within a range of approximately 1 mm to approximately 10 mm,  Osmanski et al discloses “...a ring can be made of plastic …ring could be any desired size” (paragraph 0053). Since Osmanski et al teaches the ring 124 can be made of plastic and the ring 124 can be any desired size, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make  the circular ring of Osmanski et al  can be sized to receive a finger of a user, comprised of a resilient material,  when inner surfaces of the ring are compressed together, a distance between opposing outer surfaces of the ring is within a range of approximately 1 mm to approximately 10 mm by choice of design preference in order to enhance flexibility the ring.
Nevertheless, Brousseau discloses a substantially circular ring is sized to receive a finger of a user; wherein the substantially circular ring is comprised of a resilient material such that inner surfaces of the ring may be compressed together when squeezed and the ring may return to an original shape when released (paragraphs 0043, 0067-0068 and 0087, “…The loop 10 would then pass through openings in the protective case, such as for camera and data port. Dimensions of the loop 10… may be of any size appropriate for a specific application. Accessories may be added to the apparatus, such as rings, clips, ornaments, reels, leashes, chains, etc. For example, adding a key ring 70 would allow a user to slip a finger into the ring to quickly secure the device.”) 
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify the loop in the mobile case of Osmanski et al in view of the teachings of Brousseau, such that the ring/loop could be comprised/included a resilient material in order enhance the flexibility of the ring/loop and allow to a user conveniently to insert a finger into the ring/loop to quickly secure the device as taught by Brousseau (paragraph 0087).

Regarding claim 14, Osmanski et al in view of Brousseau discloses the apparatus of claim 13. Osmanski et al discloses wherein, when the ring is uncompressed, the ring is substantially circular (see figure 4, ring 124; paragraph 0053). Although Osmanski et al does not explicitly disclose the ring has an inner diameter between approximately 1 cm to approximately 3 cm, Osmanski et al discloses “…ring could be any desired size” (paragraph 0053). Since Osmanski et al teaches the ring 124 can be any desired size, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make an inner diameter of the ring to have between approximately 1 cm to approximately 3 cm by design preference. 

Regarding claim 21,  Osmanski et al a method of attaching a ring attachment to a mobile device(figures 1 and 4-5, 0049 and 0052-0053), the method comprising: providing a mobile device (figures 4-5, a mobile device 132; paragraph 0049); providing a mobile device case (figures 4-5, a mobile device case 134; paragraph 0049), the mobile device case having sidewalls defining an inner cavity sized to receive the mobile device therein (figure 4, an interior surface 135 of case 132; paragraph 0049, the interior surface 135 of case 132 is sized to receive the mobile device 132) providing a ring attachment (see figures 4-5, a loop 102; parageph 0049), the ring attachment comprising and anchor and a ring (see figures 1 and 4, anchor (i.e., an apparatus 100) and a ring (i.e., (i.e., a user connection means 124)) ; paragraph 0049), wherein: the anchor has a height, width and thickness, wherein the height and the width are sized to fit within the inner cavity (see figures 1 and 4, the apparatus 100 is sized to fit within the inner cavity of mobile device case 134; paragraphs 0049 and 0052), and the thickness is sized to fit between the inner cavity of the mobile device case and a back surface of the mobile device when the mobile device is secured within the inner cavity  (paragraphs 0042,0049 and 0052, “..apparatus 100 is thin enough to allow it to be placed between the back of a mobile device and a device case or housing”), and the ring is secured to the anchor (see figure 4-5, the ring (i.e., the user connection means 124); paragraphs 0050 and 0053), wherein the ring is sized to receive a finger of a user and is comprised of a resilient material; positioning the anchor within the inner cavity of the mobile device case (see figures 4-5, the anchor (i.e., the apparatus 100 is positioning within the inner cavity of the mobile device case 134; paragraph 0049); feeding the compressed ring through an aperture in a bottom edge of the mobile device case(see figures 4-5, the ring is passed through an aperture in a bottom edge of the mobile device case); and positioning the mobile device within the inner cavity of the mobile device case such that the anchor is positioned between the mobile device case and the mobile device(see figures 4-5, the mobile device is positioning within the inner cavity of the mobile device case and  the anchor(i.e., the apparatus 100) is positioned between the mobile device case(i.e., the mobile device case 134) and the mobile device(i.e., the mobile device 132); paragraph 0049).
 Osmanski et al does not disclose compressing the ring such that inner surfaces of the ring are compressed together; feeding the compressed ring through an aperture; releasing the ring, such that the ring returns to its original shape once the ring has been fed through the aperture;
 Brousseau compressing a ring such that inner surfaces of the ring are compressed together (paragraphs 0067-0068, “…While the top end of the loop 10 is affixed, the bottom end of the loop 10 passes through an opening in the protective case 25h, and hangs loose”. In order to passes the loop 10 through an opening in the protective case 25h, the loop 10 must compressed together); feeding the compressed ring through an aperture in a bottom edge of the mobile device case(paragraphs 0067-0068, “…While the top end of the loop 10 is affixed, the bottom end of the loop 10 passes through an opening in the protective case 25h, and hangs loose”); releasing the ring, such that the ring returns to its original shape once the ring has been fed through the aperture (paragraphs 0043, 0067-0068 and 0087, “…The loop 10 would then pass through openings in the protective case, such as for camera and data port. Dimensions of the loop 10… may be of any size appropriate for a specific application. Accessories may be added to the apparatus, such as rings, clips, ornaments, reels, leashes, chains, etc. For example, adding a key ring 70 would allow a user to slip a finger into the ring to quickly secure the device.”). 
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify the loop in the mobile case of Osmanski et al in view of the teachings of Brousseau, such that the ring/loop could be comprised/included a resilient material in order enhance the flexibility of the ring/loop and allow to a user conveniently to insert a finger into the ring/loop to quickly secure the device as taught by Brousseau (paragraph 0087).

Regarding claim 22, Osmanski et al in view of Brousseau discloses the apparatus of claim 21.  Osmanski et al discloses feeding the compressed ring through the aperture such that the distance between the opposing outer surfaces of the ring fits between a top and a bottom of the aperture (figures 4-5, the ring (i.e.,  the ring 124),  the ring (i.e.,  the ring 124) is passing through the aperture such that the distance between the opposing outer surfaces of the ring fits between a top and a bottom of the aperture. Although Osmanski et al does not explicitly disclose the method comprising: compressing the ring such that when inner surfaces of the ring are compressed together, a distance between opposing outer surfaces of the ring is within a range of approximately 1 mm to approximately 10 mm, Osmanski et al discloses “...a ring can be made of plastic …ring could be any desired size” (paragraph 0053). Since Osmanski et al teaches the ring 124 can be made of plastic and the ring 124 can be any desired size, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make a compressible ring and a distance between opposing outer surfaces of the ring is within a range of approximately 1 mm to approximately 10 mm by choice of design preference in order to enhance flexibility the ring.

Regarding claim 23, Osmanski et al in view of Brousseau discloses the apparatus of claim 21.  Osmanski et al does not disclose wherein an outside diameter of the uncompressed ring is larger than a width of the aperture through which the compressed ring is fed.  
Brousseau discloses an outside diameter of the uncompressed ring is larger than a width of the aperture through which the compressed ring is fed (see figure 1, a loop 10, an outside diameter of the uncompressed ring(i.e., the loop 10) is larger than a width of the aperture((i.e., the  opening in the protective case 25h); paragraphs 0067-0068) through which the compressed ring is fed).  

Regarding claim 24, Osmanski et al in view of Brousseau discloses the apparatus of claim 13.  Osmanski et al  discloses wherein: the ring fits through the aperture in the mobile device case when the aperture is compressed (see figures 4-5, the ring (i.e., the user connection means 124) fits through the aperture in the mobile device case 134).
 	Osmanski et al does not discloses  an outside diameter of the ring is larger than a length of the aperture when the ring is released.  
Brousseau a ring fits through an aperture in a mobile device case when aperture is compressed (see figure 1,a  loop 10; paragraph 0067-0068, the ring (i.e., the loop 10) fits through an aperture (i.e., an opening) in the protective case 25h) and an outside diameter of the ring is larger than a length of the aperture when the ring is released (figure 1,the  loop 10, an outside diameter of the ring (i.e., the loop 10) is larger than a length of an aperture(i.e., an opening in the protective case 25h); paragraphs 0067-0068; “… the bottom end of the loop 10 passes through an opening in the protective case 25h, and hangs loose… strap 10s is made from a material flexible enough, and thin enough to seamlessly integrate a handheld device and/or be squeezed in-between two parts”).
An alternative rejection with Hedrick (U.S. patent Pub. # 2013/0146635 A1) in view of Brousseau (U.S. patent Pub. # 2018/0271265 A1).
Regarding claim 21,  Hedrick disclose a method of attaching a ring attachment to a mobile device(figures 6-7, a ring attachment to a mobile device; paragraphs 0051-0053), the method comprising: providing a mobile device (figure 7, a hand held electronic device 20; paragraph 0051); providing a mobile device case (figure 6, a protective case 100; paragraph 0051), the mobile device case having sidewalls defining an inner cavity sized to receive the mobile device therein (see figures 6 and  7, an inner cavity of the protective case 100 sized to receive the hand held electronic device 20; paragraph 0051) providing a ring attachment (see figure 6 and 7, a loop 40; parageph 0053), the ring attachment comprising and anchor and a ring (see figure 6 and 7, anchor (i.e., a flexible substrate) and a ring (i.e., lanyard 14) ; paragraph 0053), wherein: the anchor has a height, width and thickness, wherein the height and the width are sized to fit within the inner cavity (see figures 6 and 7, the flexible substrate 12 is sized to fit within the inner cavity of the protective case 100; paragraphs 0052), and the thickness is sized to fit between the inner cavity of the mobile device case and a back surface of the mobile device when the mobile device is secured within the inner cavity, and the ring is secured to the anchor (paragraph 0052); positioning the anchor within the inner cavity of the mobile device case (see figures 6 and 7, the flexible substrate 12 is positioned within the inner cavity of the mobile device case 100; paragraphs 0051-0052); compressing the ring such that inner surfaces of the ring are compressed together; feeding the compressed ring through an aperture in a bottom edge of the mobile device case; releasing the ring, such that the ring returns to its original shape once the ring has been fed through the aperture; and positioning the mobile device within the inner cavity of the mobile device case such that the anchor is positioned between the mobile device case and the mobile device (paragraphs 0051-0052).  
 	Hedrick does not explicitly disclose wherein the ring is sized to receive a finger of a user and is comprised of a resilient material; compressing the ring such that inner surfaces of the ring are compressed together.
Brousseau discloses a ring is sized to receive a finger of a user and is comprised of a resilient material; compressing the ring such that inner surfaces of the ring are compressed together(paragraphs 0067-0068).
Therefore, it would have been obvious to one ordinary skill in the art beforethe effective filing date of the claimed invention to modify the loop in the mobile case of Hedrick in view of the teachings of Brousseau, such that the ring/loop could be comprised/included a resilient material in order enhance the flexibility of the ring/loop and allow to a user conveniently to insert a finger into the ring/loop to quickly secure the device as taught by Brousseau (paragraph 0087).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FATUMA G SHERIF/           Examiner, Art Unit 2649  
/YUWEN PAN/           Supervisory Patent Examiner, Art Unit 2649